Citation Nr: 1707592	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-09 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 2011 and October 2015 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

In February 2016 (pursuant to the Board's remand instructions), the Veteran was asked to provide income and employment information necessary to adjudicate his TDIU claim; more than a year has lapsed since that request; and he has not provided such information.    


CONCLUSION OF LAW

By failing to submit requested information for critical evidence needed to properly adjudicate his TDIU claim, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2014); 38 C.F.R. § 3.158(a) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify   was satisfied by letters dated July 2008 and February 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Social Security Administration (SSA) records, and VA examination reports.  

The Board notes that actions requested in the prior remands have been undertaken.  The Agency of Original Jurisdiction (AOJ) obtained the Veteran's SSA Records     and provided him with VA examinations to assess the functional effects his service-connected disabilities.  In a letter dated February 2016, the RO requested information regarding the Veteran's income and employment history; however,     he did not submit the requested information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also 38 C.F.R. § 3.655(b) (when a claimant fails to report, without good cause, for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Where the evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (emphasis added).  

The Board's October 2015 remand noted that the Veteran previously worked as a self-employed contractor and inconsistently reported the extent to which he was working throughout the period on appeal.  As such, the Board concluded that       the evidence of record was insufficient to determine whether the Veteran was unemployable at any time during the appeal period and directed the AOJ to collect and verify information concerning the Veteran's income and occupational history.  In a February 2016 letter, the AOJ requested information pertaining to the Veteran's income, the types of work he performed, the number of hours he worked, and       the amount of time he lost due to service-connected disabilities.  However, as previously noted, the Veteran did not respond to VA's request for information.   "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App. at 193.  The Veteran's failure to cooperate with VA in obtaining pertinent income and employment information, particularly in light of the fact that he inconsistently reported the extent to which he was working throughout the appeal period, renders full adjudication of his TDIU claim impossible.    

In an August 2008 application for TDIU, the Veteran indicated that he had not worked since 2005 and claimed to be unemployable due to his service-connected posttraumatic stress disorder (PTSD) and diabetes.  However, during a June 2007 VA examination, the Veteran reported working upwards of 60 hours per week purchasing homes and overseeing restoration jobs.  He also stated that he had not missed any work due to his PTSD symptoms.  VA mental health notes dated in March 2010 and April 2010 indicate that the Veteran reported traveling to Florida for a job working on a house.    

Complete information regarding the extent to which the Veteran was working during the appeal period would be expected to support or refute the Veteran's assertions that he has been unemployable since 2005.  The Veteran's failure to supply the requested income and employment information suggests that such information does not support his claim.  The Board finds that his failure to cooperate with VA's efforts to secure critical evidence in this matter frustrates VA's attempts to ascertain the true effect that his service-connected disabilities have on his ability to secure and maintain gainful employment.  The Board is presented with less than a complete picture of the Veteran's employability, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the AOJ requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the AOJ is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned his TDIU claim.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As his claim for TDIU is abandoned, there is no allegation of error in fact or law for appellate consideration in this matter.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  


ORDER

The appeal seeking TDIU is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


